UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6420



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN GREEN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-95-70109, CA-01-531-7)


Submitted:    May 16, 2002                  Decided:   May 28, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Green, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      John Green seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).            We

have reviewed the record and the district court’s opinion and find

no   reversible   error.   Accordingly,   we   deny   a   certificate   of

appealability and dismiss the appeal on the reasoning of the

district court.    United States v. Green, Nos. CR-95-70109; CA-01-

531-7 (W.D. Va. July 16, 2001).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                               DISMISSED




                                  2